EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathon Western on 19 March 2021.
The application has been amended as follows.
Claim 1. (Currently Amended) A system for generating energy from a liquid flow, comprising 
a first tower structure forming part of a first liquid circuit; 
a second tower structure forming part of a second liquid circuit, wherein the first and second liquid circuits are fluidly insulated from each other; 
a first displacement member slidably received in a fluid tight manner in the first tower structure and operable, in response to liquid flow from an upper reservoir, to displace liquid in the first tower structure, the upper reservoir connected, in use, to an external liquid source that supplies the upper reservoir with liquid in response to loss of liquid to maintain a predetermined liquid level in the upper reservoir; 
a second displacement member fluidly separating the first fluid circuit from the second fluid circuit and operable, in response to liquid displaced in the first tower structure by the first displacement member, to displace liquid in the second tower structure; 
causes said liquid to exit the second tower structure through at least one outlet
an energy generating device operable, in response to liquid displaced from the second tower structure and liquid flow from the upper reservoir, to generate energy, 
wherein the upper reservoir is configured to receive liquid from the external liquid source to maintain a liquid level for operation of the system.  

Claim 2. (Canceled)  

Claim 3. (Currently Amended) [[A]]The system as claimed in claim 1, wherein the first displacement member comprises a first piston within the first tower structure moveable, in response to liquid flow from the upper reservoir, between a first position and a second position, wherein liquid is displaced in the first tower structure in response to movement of the first piston from the first position to the second position.  

Claim 4. (Currently Amended) [[A]]The system as claimed in claim 3, wherein the system comprises a cam arrangement operable, by liquid exiting the second tower structure and liquid flow from the upper reservoir, to displace the first piston in a reciprocating fashion between the first and second positions.  

Claim 5. (Currently Amended) [[A]]The system as claimed in claim 4, wherein the cam arrangement comprises: 

a weighted member having a mass, wherein the weighted member is mechanically coupled to the cam to be raised and lowered by the cam in response to the displacement of the cam; and 
a lever coupled at one end to the first piston, wherein the weighted member is configured to be raised and lowered onto an opposite end of the lever in response to displacement of the cam caused by liquid flow from liquid exiting the upper reservoir so as to cause reciprocating driving of the first piston between the first and second positions within the first tower structure.  

Claim 6. (Currently Amended) [[A]]The system as claimed in claim 1, wherein the second displacement member comprises a second piston moveable, in response to liquid displaced in the first tower structure, between first and second positions within the second tower structure, wherein in moving from the first position to the second position the second piston is operable to displace liquid in the second tower structure.  

Claim 7. (Currently Amended) [[A]]The system as claimed in claim 6, wherein the first tower structure comprises an elongate main tower, a transverse portion extending transversely from the main tower, and a secondary tower extending transversely to the transverse portion and parallel to the main tower, wherein the second piston is located in the secondary tower of the first tower structure and the second tower structure such that the second piston couples the first and second tower structures.  

Claim 8. (Currently Amended) [[A]]The system as claimed in claim 6, wherein the second piston comprises an accumulator configured to store energy as the second piston moves from the first position to the second position and the stored energy is released to assist return movement of the second piston from the second position to the first position.  

Claim 9. (Currently Amended) [[A]]The system as claimed in claim 1, wherein the energy generating device operable for generating energy in response to liquid displaced from the upper reservoir comprises one or more devices responsive to liquid displaced from the second tower structure to provide an output for generating energy.  

Claim 10. (Currently Amended) [[A]]The system as claimed in claim 1, wherein the upper reservoir, in use, operates in communication with one or more taps or valves fluidly coupled to the external liquid source, the external liquid source selected from a group comprising a river, sea, spring, lake, municipal water source.  

Claim 11. (Currently Amended) A method of generating energy from a liquid flow comprising: 
providing a first tower structure forming part of a first liquid circuit containing liquid; 

using liquid flow from an upper reservoir to displace, via a first displacement member slidably received in a fluid tight manner in the first tower structure, liquid in the first tower structure, the upper reservoir connected, in use, to an external liquid source that supplies the upper reservoir with liquid in response to loss of liquid to maintain a predetermined liquid level in the upper reservoir; 
using liquid displaced in the first tower structure to displace, via a second displacement member that fluidly separates the liquid in the first fluid circuit from the second fluid circuit, liquid in the second tower structure and cause liquid to exit the second tower structure through at least one outlet
using liquid exiting the second tower structure and liquid flow from the upper reservoir to generate energy; 
collecting liquid exiting the second tower structure downstream of the energy generation; and 
providing the external source of liquid for maintaining a liquid level for carrying out the method.  

Claim 12. (Currently Amended) [[A]]The method as claimed in claim 11, wherein the using the liquid displaced in the first tower structure comprises displacing the second displacement member in the second tower structure from a first position to a second position in the second tower structure in a piston fashion.  

Claim 13. (Currently Amended) [[A]]The method as claimed in claim 11, wherein the method comprises providing the external source of liquid from one or more of a lake, sea, spring, municipal water source, wherein the liquid is primarily water.  

Claims 14-18. (Canceled)  

Claim 19. (Currently Amended) [[A]]The system as claimed in claim 1, wherein the system further comprises a lower reservoir for collecting liquid exiting the upper reservoir downstream of the energy generation device, and wherein the lower reservoir, in use, is connected to the second tower structure via a passageway configured to replace fluid that is discharged from the second tower structure

Claim 20. (Currently Amended) [[A]]The system as claimed in claim 19, wherein: 
the second tower structure comprises first and second non-return valves, the first valve configured to control flow of fluid from the lower reservoir to the second tower structure, and the second valve configured to control movement of the fluid within the second tower structure, 
during an upstroke of the second displacement member, the first valve is configured to close while the second valve is configured to open, causing fluid in the second tower structure to raise and exit an upper end of the second tower structure; and 
.  



















DETAILED ACTION
Response to Arguments
The examiner’s amendment of 19 March 2021 overcomes the rejections of the previous Office Action.  The Application is in Condition for Allowance. 
Allowable Subject Matter
Claims 1, 3-13, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1, 3-10, 19, and 20: The prior art or record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the system of claim 1, specifically comprising:
a second displacement member fluidly separating the first fluid circuit from the second fluid circuit and operable, in response to liquid displaced in the first tower structure by the first displacement member, to displace liquid in the second tower structure; 
wherein, in use, displacement of liquid in the second tower structure causes said liquid to exit the second tower structure through at least one outlet, in the context of the other components in the claim.
Claims 3-10, 19, and 20 are allowed for their dependency to claim 1.
Regarding claims 11-13: The prior art or record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the system of claim 11, specifically comprising:
using liquid displaced in the first tower structure to displace, via a second displacement member that fluidly separates the liquid in the first fluid circuit from the 
Claims 12 and 13 are allowed for their dependency to claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SEAN GUGGER/Primary Examiner, Art Unit 2832